                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at FRANKFORT

                                  )
UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )              Case No.
                                  )        3:08-cr-31-JMH-HAI-1
v.                                )
                                  )         MEMORANDUM OPINION
MICHAEL D. SMITH,                 )              AND ORDER
                                  )
     Defendant.                   )
                                  )

                              ***
     Federal prisoner, Michael D. Smith, proceeding pro se, has

filed a motion pursuant to 28 U.S.C. 2244 for leave to file a

second or successive motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255.      [DE 1020]. Having considered

Smith’s motion, [id.], and being otherwise sufficiently advised IT

IS ORDERED that Smith’s motion, [DE 1020], is and hereby shall be

TRANSFERRED to the Sixth Circuit.

     The language of 28 U.S.C. 2244(b)(3)(A) provides: “[b]efore a

second or successive application permitted by this section is filed

in the district court, the applicant shall move in the appropriate

court of appeals for an order authorizing the district court to

consider the application.”   In order to obtain such certification,

a defendant must show that either (1) there is newly discovered

evidence that, when viewed in light of the evidence as a whole,

would be sufficient to establish that no reasonable factfinder


                                  1
would have found the movant guilty of the offense; or (2) there is

a new rule of constitutional law, made retroactive to cases on

collateral   review   by   the   Supreme   Court,   that   was   previously

unavailable.    Id.

     Unless the Court of Appeals has authorized the filing of a

“second or successive” petition, a district court must transfer

the petition to the Sixth Circuit no matter how meritorious the

claim may be.    In Re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

     In the instant action, it is clear that Michael D. Smith’s

motion seeks the approval of the Sixth Circuit for leave to file

a second or successive § 2255 motion.       [DE 1020].     However, he has

filed his motion in the district court, rather than with the

appropriate court of appeals. [Id.].          As a result, Michael D.

Smith’s claim is transferred to the United States Court of Appeals

for the Sixth Circuit.

                            III.   Conclusion

     For the reasons outlined above, it is hereby ORDERED that

that the Clerk of the Court is DIRECTED to TRANSFER the matter to

the United States Court of Appeals for the Sixth Circuit as a

successive petition seeking relief under 28 U.S.C. § 2255.

     This the 16th day of September, 2019.




                                     2
